Citation Nr: 1536210	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  11-24 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected bilateral pes planus with metatarsalgia. 

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected bilateral pes planus with metatarsalgia. 

3.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected bilateral pes planus with metatarsalgia. 

4.  Entitlement to service connection for right ear hearing loss. 

5.  Entitlement to a compensable evaluation for allergic rhinitis.

6.  The propriety of reduction of disability rating for service-connected bilateral pes planus with metatarsalgia from 30 percent to non-compensable (0 percent), effective September 1, 2014.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1973 to March 1977. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in in St. Petersburg, Florida.  In an August 2009 rating decision, the RO, in part, continued a noncompensable evaluation for allergic rhinitis.   In a July 2010 rating decision, the RO, in part, denied service connection for right ear hearing loss.  (The RO actually denied service connection for bilateral hearing loss disability, but in an August 2011 rating decision, the RO subsequently granted service connection for left ear hearing loss which represents a full grant of the benefit sought.  Additionally, the Veteran has not disagreed with the disability evaluation or effective dated assigned for his left ear hearing loss.)  In an October 2013, the RO, in part, denied service connection for a lumbar spine disorder and bilateral knee disorder.  Most recently, in a June 2014 rating decision, the RO decreased the disability evaluation for service-connected bilateral pes planus with metatarsalgia from 30 percent to noncompensable (0 percent), effective September 1, 2014.

In May 2015, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a lumbar spine disorder, a right knee disorder, and a left knee disorder; an increased evaluation for allergic rhinitis; and the propriety of reduction of disability rating for service-connected bilateral pes planus with metatarsalgia from 30 percent to noncompensable, effective September 1, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In May 2015, prior to the promulgation of a decision in the appeal, the Veteran requested that the appeal for the issue of entitlement to service connection for right ear hearing loss be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to service connection for service connection for right ear hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his authorized representative in writing or on the record at a hearing. 38 C.F.R. § 20.204(a), 38 C.F.R. § 20.204(b)(1). 

In the present case, during the May 2015 hearing, the Veteran and his representative indicated that he wanted to withdraw the appeal for the issue of entitlement to service connection for right ear hearing loss.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.   Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.


ORDER

The appeal for the issue of entitlement to service connection for right ear hearing loss is dismissed.


REMAND

With regard to the claim for an increased evaluation for allergic rhinitis, the Veteran was last afforded an examination in May 2009, which was over 6 years ago.  During his May 2015 hearing, he testified that his symptoms had worsened since he was last evaluated.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).   Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected allergic rhinitis.  

With regard to the lumbar spine disorder, the Veteran was afforded a VA examination in September 2013 at which time the examiner opined that the Veteran's current disorder was less likely than not proximately due to or the result of his service-connected bilateral pes planus with metatarsalgia.  The examiner noted a review of the records revealed no objective evidence that mild lumbar spondylosis resulted or was aggravated from bilateral pes planus with metatarsalgia.  However, no further rationale regarding the facts of the case and relevant medical principles was provided.  Therefore, the Board finds that an additional medical opinion is needed.

With respect to the right and left knee disorders, the Veteran was afforded a VA examination in July 2013.  The examiner noted various knee bilateral disabilities, including medial meniscus, anterior cruciate ligament (ACL) tear, degenerative joint disease, and chondromalacia right, and opined that they were less likely than not proximately due to or the result of the Veteran's service.  He found that the Veteran's mild pes planus and his feet were too highly functional to cause bilateral knee degenerative joint disease (DJD)/chondromalacia and there was no medical evidence to suggest pes planus caused meniscus and/or ACL tears.  In an addendum opinion in September 2013, another examiner determined that right knee condition was less likely than not caused by or a result of right knee pain in May 1974, as chronicity was not established for the condition and there was no further mention of knee pain in the service treatment records.  He cited to gradual wear and tear stemming from daily use.  The Board also finds that these opinions are inadequate, as they do not provide any rationale for the secondary conclusion reached, and the direct opinion only considers the right knee and does not take into account any reported history regarding onset of either left or right knee problems.  

Additionally, as noted above, in a June 2014 rating decision, the RO decreased the disability evaluation for service-connected bilateral pes planus with metatarsalgia from 30 percent to non-compensable (0 percent), effective September 1, 2014.  In May 2015, the Veteran filed a notice of disagreement with the decision; however, the RO has not yet issued a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Accordingly, the issue is remanded to the AOJ.

Moreover, the Veteran testified at his hearing that he had upcoming medical appointments for his claimed disabilities.  Accordingly, all outstanding records must be obtained on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his allergic rhinitis, right knee, left knee, lumbar spine, and bilateral pes planus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records, to include any treatment records dated from January 2014 to the present.

2.  The AOJ should issue an SOC addressing the issue of the propriety of reduction of disability rating for service-connected bilateral pes planus with metatarsalgia from 30 percent to noncompensable, effective September 1, 2014.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the matter will be returned to the Board for appellate consideration only if he perfects a timely appeal.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any lumbar spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current lumbar spine disability is related service, to include his symptomatology therein.  In so doing, the examiner should discuss the Veteran's back pain documented in May 1974.

The examiner should also opine as to whether it is at least as likely as not (a 50 percent probability or more) that any current lumbar spine disorder is either caused by or permanently aggravated by his service-connected bilateral pes planus with metatarsalgia.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any left and right knee disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current right knee and left knee disorders are related to his military service, to include any symptomatology therein.  In so doing, the examiner should discuss the Veteran right knee discomfort noted in 1974.  

The examiner should also opine as to whether it is at least as likely as not (a 50 percent probability or more) that any current knee disorder is either caused by or permanently aggravated by his service-connected bilateral pes planus with metatarsalgia.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected allergic rhinitis.     

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's allergic rhinitis. In particular, he or she indicate whether the Veteran has polyps and whether there is a greater than 50 percent obstruction of the nasal passage on both side or complete obstruction on one side.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history," copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


